MANAGEMENT AGREEMENT

by and among

Roberts Realty Investors, Inc., Roberts Properties Residential, L.P.

and

A-III Manager LLC

Dated as of January 30, 2015

MANAGEMENT AGREEMENT, dated as of January 30, 2015 (the “Effective Date”), by
and between Roberts Realty Investors, Inc., a Georgia corporation (the
“Company”), Roberts Properties Residential, L.P. (the “Operating Partnership”)
and A-III Manager LLC, a Delaware limited liability company (the “Manager”).

W I T N E S S E T H:

WHEREAS, through the Operating Partnership and its other direct and indirect
subsidiaries, the Company invests and intends to continue to invest in Target
Assets (as defined below), and the Company intends to operate its business in a
manner that will allow the Company to qualify as a real estate investment trust
for federal income tax purposes within the meaning of Sections 856 through 860
of the Internal Revenue Code of 1986, as amended (the “Code”) beginning in 2016,
or such other year in which the Company first becomes eligible to qualify as a
real estate investment trust under the Code; and

WHEREAS, the Company and the Operating Partnership, for themselves and on behalf
of any current or future subsidiaries, desire to retain the Manager to manage
and administer their business activities and day-to-day operations and to
perform services for them in the manner and on the terms set forth herein, and
the Manager wishes to be retained to provide such services.

NOW THEREFORE, in consideration of the promises and agreements hereinafter set
forth, the parties hereto hereby agree as follows:

Section 1. Definitions.

(a)           The following terms shall have the meanings set forth in this
Section 1(a):

“Acquisition Fee” means an acquisition fee, calculated and payable in cash
within five Business Days after the closing of any Property or other investment
acquired by the Company or any Subsidiary after the date hereof, in an amount
equal to 1% of the gross purchase price paid for each such Property or other
investment, including the total equity invested by the Company or any
Subsidiary, and any debt assumed or incurred to fund all or a portion of the
gross purchase price paid for such Property or other investment; provided,
however, that the Acquisition Fee shall not be applicable to (i) short-term
temporary investments in money market funds, bank accounts and other money
market instruments pending deployment of such capital in the Company’s
operations or in other investments, (ii) investments in marketable securities
purchased in an active secondary trading market and (iii) for any investment
made through a joint venture with one or more partners that are not Affiliates
of the Company, the pro rata portion of the gross purchase price for such
investment attributable to any such joint venture partner’s equity investment
based on the partner’s percentage equity interest in the joint venture;
provided, however, that the Manager shall be entitled to be paid an acquisition
fee and/or other economic benefit from such joint venture partner in respect of
the partner’s pro rata share of the investment pursuant to the terms of a
separate agreement between the Manager and the joint venture partner.  That
arrangement shall be outside the scope of the joint venture agreement between
the Company and the joint venture partner.  By way of example only, with respect
to payments of an Acquisition Fee by the Company to the Manager, if the Company
makes an investment through a joint venture with a partner where the Company and
the joint venture partner each invests 50% of the equity in such investment,
then the Manager will be entitled to receive a fee from the Company equal to 1%
of one-half of the gross purchase price for such investment.

“Administration Agreement” has the meaning set forth in Section 2(d) hereof.

“Affiliate” means, with respect to any Person, (i) any other Person directly or
indirectly controlling, controlled by, or under common control with such Person,
(ii) any executive officer, general partner or managing member of such Person,
(iii) any member of the board of directors or board of managers (or bodies
performing similar functions) of such Person, and (iv) any legal entity for
which such Person acts as an executive officer, general partner or managing
member. Notwithstanding the foregoing, the Company and its Subsidiaries shall
not be deemed to be Affiliates of the Manager or its Affiliates for purposes of
this Agreement.

 

 

 

“Agreement” means this Management Agreement, as amended, supplemented or
otherwise modified from time to time.

“Automatic Renewal Term” has the meaning set forth in Section 11(a) hereof.

“Bankruptcy” means, with respect to any Person, (a) the filing by such Person of
a voluntary petition seeking liquidation, reorganization, arrangement or
readjustment, in any form, of its debts under Title 11 of the United States Code
or any other U.S. federal or state or foreign insolvency law, or such Person’s
filing an answer consenting to or acquiescing in any such petition, (b) the
making by such Person of any assignment for the benefit of its creditors, (c)
the expiration of 90 days after the filing of an involuntary petition under
Title 11 of the Unites States Code, an application for the appointment of a
receiver for a material portion of the assets of such Person, or an involuntary
petition seeking liquidation, reorganization, arrangement or readjustment of its
debts under any other U.S. federal or state or foreign insolvency law, provided
that the same shall not have been vacated, set aside or stayed within such
90-day period or (d) the entry against such Person of a final and non-appealable
order for relief under any bankruptcy, insolvency or similar law now or
hereinafter in effect.

“Base Management Fee” means the base management fee, calculated and payable
quarterly in arrears, in an amount in cash equal to the product of: (i) the
Equity of the Company as of the end of such fiscal quarter, and (ii) one-fourth
of 1.50%. The Base Management Fee shall be pro rated for partial quarterly
periods based on the number of days in such partial period compared to a 90 day
quarter.

“Board” means the board of directors of the Company.

“Business Day” means any day except a Saturday, a Sunday or a day on which
banking institutions in New York, New York are not required to be open.

“Claim” has the meaning set forth in Section 9(c) hereof.

“Code” has the meaning set forth in the Recitals.

“Common Stock” means the common stock, par value $0.01, of the Company.

“Company” has the meaning set forth in the Recitals. When used in this Agreement
with reference to the Company’s business, assets, Properties, investment
activities and operations, the Company shall be deemed to mean the Company and
the Subsidiaries taken as a consolidated group, unless the context requires
otherwise.

“Company Indemnified Party” has meaning set forth in Section 9(b) hereof.

“Conduct Policies” has the meaning set forth in Section 2(l) hereof.

“Confidential Information” has the meaning set forth in Section 6 hereof.

“Disposition Fee” means a disposition fee, calculated and payable in cash within
five Business Days after the closing of any sale or other disposition by the
Company or any Subsidiary of any Property or other investment after the date
hereof, in an amount equal to the lesser of (i) 50% of a market brokerage
commission for such disposition and (ii) 1% of the sale price with respect to
such disposition; provided, however, that no Disposition Fee shall be payable
with respect to (a) the disposition of any Legacy Property, (b) any disposition
of a Property investment to an Affiliate of the Manager or (c) any disposition
of an investment (or a portion of an investment) with respect to which the
Manager was not entitled to receive an Acquisition Fee from the Company when
such investment was acquired.

“Effective Termination Date” has the meaning set forth in Section 11(b) hereof.

 

2

 

“Equity” means (a) the sum of (1) the net proceeds from all issuances of the
Company’s Common Stock and OP Units (without double counting) and other equity
securities from the date hereof, which shall include the issuance of Common
Stock pursuant to the terms of the Stock Purchase Agreement on the date hereof
(allocated on a pro rata basis for such issuances during the fiscal quarter of
any such issuance) and any issuances of Common Stock or OP Units in exchange for
Property investments and other investments, plus (2) the product of (x) the sum
of the (i) the number of shares of Common Stock issued and outstanding
immediately prior to the date hereof and (ii) the number of shares of Common
Stock for which the number of OP Units issued and outstanding immediately prior
to the date hereof (excluding any OP Units held by the Company) may be redeemed
in accordance with the terms of the Partnership Agreement and (y) the Purchase
Price Per Share (as defined in the Stock Purchase Agreement) paid by the
Purchaser for the shares of Common Stock issued by the Company to the Purchaser
under the Stock Purchase Agreement, as such Purchase Price Per Share may be
adjusted pursuant to the terms thereof, plus (3) the Company’s and the Operating
Partnership’s (without double counting) retained earnings calculated in
accordance with GAAP at the end of the most recently completed fiscal quarter
(without taking into account any non-cash equity compensation expense incurred
in current or prior periods), less (b) any amount in cash that the Company or
the Operating Partnership has paid to repurchase Common Stock, OP Units or other
equity securities of the Company as of the date hereof. Equity excludes (1) any
unrealized gains, losses or non-cash equity compensation expenses that have
impacted stockholders’ equity as reported in the Company’s financial statements
prepared in accordance with GAAP, regardless of whether such items are included
in other comprehensive income or loss, or in net income, (2) one-time events
pursuant to changes in GAAP, and certain non-cash items not otherwise described
above in each case, after discussions between the Manager and the Company’s
Independent Directors and approval by a majority of the Independent Directors
and (3) the Company’s accumulated deficit as of the date hereof.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“GAAP” means generally accepted accounting principles in effect in the United
States on the date such principles are applied.

“Good Reason” means (a) a material breach or default by the Company of its
obligations under this Agreement or (b) any material amendment, modification or
supplement to the Investment Guidelines by the Board, or any material
modification or revocation by the Board of the Manager’s authority set forth in
the Investment Guidelines, that is not approved, or is rejected, by the Manager.

“Governing Instruments” means, with regard to any entity, the articles of
incorporation or certificate of incorporation and bylaws in the case of a
corporation, the partnership agreement in the case of a general or limited
partnership, the certificate of formation and operating agreement in the case of
a limited liability company, the trust instrument or declaration of trust in the
case of a trust, or similar governing documents in each case as amended.

“Incentive Fee” means an incentive fee, calculated and payable after each fiscal
quarter, in an amount equal to the excess, if any, of (i) the product of (A) 20%
and (B) the excess of (1) the Company’s Adjusted Net Income (described below)
for such fiscal quarter and the immediately preceding three fiscal quarters over
(2) the Hurdle Amount (described below) for such four fiscal quarters, less (ii)
the sum of the Incentive Fees already paid or payable for each of the three
fiscal quarters preceding such fiscal quarter. Any adjustment to the Incentive
Fee calculation proposed by the Manager shall be subject to the approval of a
majority of the Independent Directors.

For purposes of calculating the Incentive Fee, “Adjusted Net Income” for the
preceding four fiscal quarters means the net income calculated in accordance
with GAAP after all base management fees but before any acquisition expenses,
expensed costs related to equity issuances, incentive fees, depreciation and
amortization and any non-cash equity compensation expenses for such period.
Adjusted Net Income will be adjusted to exclude one-time events pursuant to
changes in U.S. GAAP, as well as other non-cash charges after discussion between
the Manager and the Independent Directors and approval by a majority of the
Independent Directors in the case of non-cash charges. For the avoidance of
doubt, Adjusted Net Income includes net realized gains and losses, including
realized gains and losses resulting from dispositions of Properties and other
investments during the applicable measurement period.

For purposes of calculating the Incentive Fee, the “Hurdle Amount” is, with
respect to any four fiscal quarter period, the product of (i) 7% and (ii) the
weighted average gross proceeds per share of Common Stock or OP Unit of all of
the Common Stock and OP Unit issuances (excluding issuances of Common Stock and
OP Units, or equivalents thereof, as equity incentive awards), with each such
issuance weighted by both the number of shares of Common Stock and OP Units
issued in such issuance and the number of days that such issued shares of Common
Stock and OP Units were outstanding during such four fiscal quarter period.

 

3

 

The first Incentive Fee calculation will not occur until after completion of
four fiscal quarters (including the fiscal quarter in which the date of this
Agreement falls) following the date hereof. The Incentive Fee shall be pro rated
for partial quarterly periods based on the number of days in such partial period
compared to a 90 day quarter.

“Indemnified Party” has the meaning set forth in Section 9(b) hereof.

“Independent Director” means a member of the Board who is “independent” in
accordance with the rules of the NYSE MKT or such other securities exchange on
which the shares of Common Stock are listed.

“Initial Term” has the meaning set forth in Section 11(a) hereof.

“Intellectual Property” means all work product, documents, code, works of
authorship, programs, manuals, developments, processes, formulae, data,
specifications, fixtures, tooling, equipment, supplies, processes, inventions,
discoveries, improvements, trade secrets and know-how or similar rights.

“Intellectual Property Rights” means the worldwide right, title, and interest in
any Intellectual Property and any goodwill appurtenant thereto, including,
without limitation, all copyrights, copyright renewals or reversions,
trademarks, trade names, trade dress rights, inventions, priority rights, patent
rights, patents, and any other rights or protections in connection therewith or
related thereto.

“Investment Advisors Act” means the Investment Advisers Act of 1940, as amended.

“Investment Company Act” means the Investment Company Act of 1940, as amended.

“Investment Guidelines” means the investment guidelines approved by the Board, a
copy of which is attached hereto as Exhibit A, as the same may amended,
restated, modified, supplemented or waived pursuant to the approval of a
majority of the entire Board (which must include a majority of the Independent
Directors) and the Manager Investment Committee.

“Legacy Property” means the real properties that are owned by the Company on the
date of this Agreement as described on Exhibit A.

“Losses” has the meaning set forth in Section 9(a) hereof.

“Manager” has the meaning set forth in the Recitals.

“Manager Indemnified Party” has the meaning set forth in Section 9(a) hereof.

“Manager Investment Committee” means the investment committee formed by the
Manager, the members of which shall consist of employees of the Manager and its
Affiliates and may change from time to time.

“Manager Permitted Disclosure Parties” has the meaning set forth in Section 6
hereof.

“Notice of Proposal to Negotiate” has the meaning set forth in Section 11(c)
hereof.

“NYSE MKT” means The NYSE MKT stock exchange.

“Operating Partnership” has the meaning set forth in the Recitals.

“Person” means any natural person, corporation, partnership, association,
limited liability company, estate, trust, joint venture, any federal, state,
county or municipal government or any bureau, department or agency thereof or
any other legal entity and any fiduciary acting in such capacity on behalf of
the foregoing.

 

4

 

“Property” or “Properties” means any real property which is owned or leased,
directly or indirectly, by the Company or any of the Subsidiaries.

“Property Management Fee” means a property management fee for services rendered
in connection with the rental, leasing, operation and management of the
Company’s real estate assets and the supervision of any non-Affiliates that are
engaged by the Manager to provide such services, equal to 4% of the gross rental
receipts received each month at the Company’s and its Subsidiaries’ Properties.

“Regulation FD” means Regulation FD as promulgated by the SEC.

“REIT” means a “real estate investment trust” as defined under the Code.

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended.

“Sponsor” means A-III Investment Partners LLC, a Delaware limited liability
company.

“Stock Purchase Agreement” means that certain Stock Purchase Agreement, dated as
of November 19, 2014, by and among the Company, the Operating Partnership and
A-III Investment Partners LLC.

“Subsidiary” means (i) the Operating Partnership, (ii) any subsidiary of the
Company, (iii) any partnership the general partner of which is the Company or
any subsidiary of the Company, and (iv) any limited liability company the
managing member of which is the Company or any subsidiary of the Company.

“Target Assets” means the types of assets identified as Target Assets within the
parameters set forth in the Investment Guidelines.

“Termination Fee” means four (4) times the sum of (i) the average annual Base
Management Fee, (ii) the average annual Incentive Fee, and (iii) the average
annual Acquisition Fees and Disposition Fees, in each case earned by the Manager
in the most recently completed eight calendar quarters prior to the Effective
Termination Date.

“Termination Notice” has the meaning set forth in Section 11(b) hereof.

“Termination Without Cause” has the meaning set forth in Section 11(b) hereof.

As used herein, accounting terms relating to the Company and its Subsidiaries,
if any, not defined herein and accounting terms partly defined herein, to the
extent not defined, shall have the respective meanings given to them under GAAP.
As used herein, “calendar quarters” shall mean the period from January 1 to
March 31, April 1 to June 30, July 1 to September 30 and October 1 to December
31 of the applicable year.

The words “hereof,” “herein” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, and Section references are to this
Agreement unless otherwise specified.

The meanings given to terms defined herein shall be equally applicable to both
the singular and plural forms of such terms. The words include, includes and
including shall be deemed to be followed by the phrase “without limitation.”

Section 2. Appointment and Duties of the Manager.

(a)           The Company hereby appoints the Manager to manage the investment
activities, Properties and day-to-day operations of the Company and its
Subsidiaries, subject at all times to the further terms and conditions set forth
in this Agreement. The Manager hereby agrees to use its commercially reasonable
efforts to perform each of the duties set forth herein, provided that funds are
made available by the Company for such purposes as set forth in Section 8
hereof. The appointment of the Manager shall be exclusive to the Manager, except
to the extent that the Manager elects, in its sole and absolute discretion,
subject to the terms of this Agreement, or is required hereby to cause the
duties of the Manager as set forth herein to be provided by third parties.

 

5

 

(b)           The Manager, in the performance of its obligations under this
Agreement, at all times will be subject to the supervision and direction of the
Board and will have only such functions and authority as the Board may delegate
to it, including, without limitation, managing the Company’s business affairs
and investment activities in conformity with the Investment Guidelines and other
policies that are approved and monitored by the Board. The parties acknowledge
that the Board has adopted the Investment Guidelines. The parties acknowledge
that, during the term of this Agreement, any changes to the investment strategy
proposed by the Manager that would require a change in the Investment Guidelines
will be subject to approval by the Board, including a majority of the
Independent Directors. The Company shall notify the Manager promptly of any
amended, restated, supplemented or waived Investment Guidelines, including any
modification or revocation of the Manager’s authority set forth in the
Investment Guidelines; provided, however, that such modification or revocation
shall not be applicable to investment transactions recommended by the Manager in
respect of which the Company, or the Manager acting on its behalf, has, directly
or indirectly, made a binding commitment or obligation prior to the date of
receipt by the Manager of such notification. Further, if the Company, directly
or indirectly, proposes to enter into any transaction in which the Manager, any
Affiliate of the Manager or any of the Manager’s directors or officers has a
direct or indirect interest, then such transaction shall be approved by a
majority of the Board not otherwise interested in such transaction, including a
majority of the Independent Directors.

(c)           The Manager will be responsible for the day-to-day business
activities, investment activities and operations of the Company and will perform
(or cause to be performed) such services and activities relating to the
investments and operations of the Company as may be appropriate, which may
include, without limitation:

(i)             serving as the Company’s and the Subsidiaries’ advisor with
respect to the periodic review (no less often than annually) of the Investment
Guidelines and other parameters for the acquisition and disposition of
Properties, financing activities and operations, any modifications to which
shall be approved by a majority of the Independent Directors, and other policies
for approval by the Board;

(ii)            advising the Board on strategic matters, including potential
acquisitions, dispositions and financings;

(iii)           advising and acting on the Company’s behalf with respect to the
Company’s and its Subsidiaries’ borrowing, issuances of securities and other
capital raising requirements, including assistance in dealings with banks and
other lenders, investment dealers and investors;

(iv)          administering the day-to-day operations and performing and
supervising the performance of such other administrative functions necessary to
the Company’s and each Subsidiary’s management in accordance with the Investment
Guidelines, including, without limitation, entering into on behalf of the
Company leases, service contracts, property management, leasing and development
agreements and other third party agreements as may be necessary or advisable in
connection with the operation of the Company’s business and properties, the
collection of revenues and payment of the Company’s and the Subsidiaries’ debts
and obligations, maintenance of appropriate computer services to perform its
administrative functions, and maintaining and administering separate bank
accounts and books of account on behalf of the Company and the Subsidiaries as
may be directed by the Board and in compliance in all material respects with
applicable securities laws and regulations;

(v)           upon request by the Board (but not more frequently than
quarterly), furnishing reports and statistical and economic research to the
Company regarding the Company’s and the Subsidiaries’ activities and services
performed for the Company and any Subsidiaries by the Manager;

(vi)          assisting the Company in qualifying to do business in all
applicable jurisdictions and to obtain and maintain all appropriate licenses;

(vii)         identifying, investigating, evaluating, selecting, conducting due
diligence with respect to, and negotiating, structuring and closing, on the
Company’s and its Subsidiaries’ behalf, of acquisitions, dispositions,
financings and other transactions consistent with the Investment Guidelines;

(viii)        with respect to prospective purchases, sales or exchanges of
Properties, conducting negotiations on the Company’s and the Subsidiaries’
behalf with sellers, purchasers and brokers, financing sources and, if
applicable, their respective agents and representatives and closing such
transactions on behalf of the Company and its Subsidiaries;

 

6

 

(ix)          negotiating and causing the Company to enter into, subject to the
Investment Guidelines, agreements relating to Company borrowings and other
agreements and instruments required to conduct the business of the Company;

(x)           investigating, selecting, engaging and supervising, at the expense
of the Company, independent contractors that provide advice to the Company
including investment bankers, brokers, underwriters, legal and accounting
services and all other services (including transfer agent and registrar
services) as may be required relating to the Company’s operations and
investments;

(xi)          coordinating and managing operations of any joint venture or
co-investment interests of the Company and conducting all matters with the joint
venture or co-investment partners;

(xii)         providing executive and administrative personnel, office space and
office services required in rendering services to the Company;

(xiii)        providing portfolio management services to the Company;

(xiv)        arranging marketing materials, advertising, industry group
activities and other promotional efforts designed to promote the Company and its
business;

(xv)         causing the Company to retain qualified accountants to assist in
developing appropriate accounting procedures and systems, internal controls and
other compliance procedures and testing systems to enable the Company to comply
in all material respects with its financial reporting obligations and applicable
securities laws and regulations;

(xvi)        developing and implementing business plans and annual budgets and
monitoring the Company’s financial performance;

(xvii)       advising with respect to investor relations strategies and
activities, including performing investor relations services and shareholder
communications for the Company;

(xviii)      advising with respect to regulatory compliance requirements, risk
management policies and any litigation matters;

(xix)        supervising property managers and providing guidance to them with
regards to operating expenses, lease negotiation terms and capital expenditures;

(xx)         making recommendations with respect to the payment of
distributions, including dividends;

(xxi)        evaluating and recommending to the Board hedging strategies and
engaging in hedging activities on the Company’s behalf, consistent with the
Company’s intention to qualify as a REIT beginning in 2016, or such other year
in which the Company first becomes eligible to qualify as a REIT under the Code,
and with maintaining the Company’s REIT requirements thereafter and consistent
with the Investment Guidelines;

(xxii)       supervising the Company’s efforts to qualify as a REIT beginning in
2016, or such other year in which the Company first becomes eligible to qualify
as a REIT under the Code, and, thereafter, the Company’s compliance with the
REIT provisions of the Code and the Company’s qualification and maintenance as a
REIT, including soliciting required information from shareholders and complying
with the applicable provisions of Company’s Governing Instruments; assisting the
Company in taking all necessary action to enable the Company to make required
tax filings and reports, including soliciting information from shareholders to
the extent required by the Code applicable to REITs;

 

7

 

(xxiii)      assisting the Company with its public financial reporting and
disclosure-related responsibilities, including preparing or causing to be
prepared all financial statements and other reports and documentation required
by the Securities Act, the Exchange Act, the NYSE MKT Company Guide (or such
rules and guidelines applicable to any securities exchange on which the shares
of Common Stock are listed) and other applicable laws;

(xxiv)      counseling the Company and the Operating Partnership regarding the
maintenance of their exemptions from the status of an investment company
required to register under the Investment Company Act, and monitoring compliance
with the requirements for maintaining such exemptions and causing them to
maintain such exemptions from such status;

(xxv)       reporting directly to the audit committee of the Board with respect
to all financial matters;

(xxvi)      supervising the Company’s disclosure policy and reviewing all news
releases and other public announcements;

(xxvii)     assisting the Company on all strategic and tactical matters as they
relate to accounting, budget management, cost benefit analysis, risk management
and forecasting needs;

(xxviii)    providing guidance on the development of a financial and operational
strategy, and the ongoing development and monitoring of control systems designed
to preserve the Company’s Properties and reporting of accurate financial
results;

(xxix)      providing the Company with all necessary cash management services;

(xxx)       handling and resolving all claims, disputes or controversies
(including all litigation, arbitration, settlement or other proceedings or
negotiations) in which the Company or the Subsidiaries may become subject
arising out of the Company’s or the Subsidiaries’ day-to-day operations (other
than with the Manager), subject to such limitations as may be imposed by the
Board;

(xxxi)      using commercially reasonable efforts to cause expenses incurred by
the Company or the Subsidiaries (or on their behalf) to be commercially
reasonable or commercially customary and within any budgeted parameters or
guidelines established by the Board from time to time;

(xxxii)     using commercially reasonable efforts to cause the Company to comply
with all applicable laws;

(xxxiii)    maintaining the Company’s website;

(xxxiv)   investigating, selecting and, on behalf of the Company and the
Operating Partnership, engaging and conducting business with and supervising the
performance of, such Persons as the Manager deems necessary for the proper
performance of its obligations hereunder, including consultants, accountants,
correspondents, lenders, technical advisors, attorneys, brokers, underwriters,
corporate fiduciaries, escrow agents, depositaries, custodians, agents for
collection, insurers, insurance agents, banks, builders, developers,
contractors, property owners, real estate management companies, real estate
operating companies, securities investment advisors, mortgagors, mortgagees, the
registrar and the transfer agent and any and all agents for any of the
foregoing, including Affiliates of the Manager, and Persons acting in any other
capacity deemed by the Manager necessary or desirable for the performance of any
of the foregoing services, including, entering into contracts in the name of the
Company and the Operating Partnership with any of the foregoing; and

(xxxv)    any additional services as may from time-to-time be agreed to in
writing by Manager and the Company for which the Manager will be compensated on
terms to be agreed upon between the Manager and the Independent Directors of the
Company prior to the provision of such services.

(d)           The Manager will maintain an administration agreement, dated of
even date herewith, by and between the Manager and the Sponsor (the
“Administration Agreement”) pursuant to which the Sponsor will provide the
Manager with the personnel, services and resources as needed by the Manager to
enable the Manager to carry out its obligations and responsibilities under this
Agreement, subject to Section 8(a)(xx) of this Agreement. The Company and the
Operating Partnership shall be named third party beneficiaries of the
Administration Agreement. If the Administration Agreement is terminated or
materially amended, the Manager shall promptly notify the Board of such
termination or provide a copy of such amendment.

 

8

 

(e)           Subject to oversight by the Board, the Manager may retain, for and
on behalf, and at the sole cost and expense, of the Company, such services of
the persons and firms referred to in Section 8(c) hereof as the Manager deems
necessary or advisable in connection with the management and operations of the
Company and its Properties and other investments. In performing its duties under
this Section 2, the Manager shall be entitled to rely reasonably on qualified
experts and professionals (including, without limitation, accountants, legal
counsel and other professional service providers) hired by the Manager at the
Company’s sole cost and expense. In lieu of retaining non-Affiliate third
service providers as described in the preceding sentence, the Manager shall have
the right to retain, on behalf of and at the cost and expense of the Company,
Affiliates of the Manager, or to direct officers or employees of the Manager or
its Affiliates, to provide any services that the Manager deems necessary or
advisable in connection with the management and operations of the Company and
its Properties and other investments, provided that the amounts paid by the
Company for such services do not exceed the fees and expenses that a
commercially reasonable third party service provider would have charged for such
services and that any agreement between or among the Company and the Manager, on
the one hand, and any Affiliate of the Manager, on the other hand, must be
entered into on an arm’s-length basis with customary and market standard terms.
If the Manager proposes to retain any Affiliate of the Manager, or to direct
officers or employees of the Manager or its Affiliates, to provide any services
that the Manager deems necessary or advisable in connection with the management
and operations of the Company and its Properties and other investments pursuant
to the preceding sentence, then such arrangement shall be subject to the prior
approval of a majority of the Independent Directors. Further, on a quarterly
basis, the Manager shall provide the Board a summary of any such arrangements
with the Manager’s Affiliates describing the terms of the relationship and any
fees paid to such Affiliate.

(f)            For the period and on the terms and conditions set forth in this
Agreement, the Company and each of the Subsidiaries hereby constitutes, appoints
and authorizes the Manager as its true and lawful agent and attorney-in-fact, in
its name, place and stead, to negotiate, execute, deliver and enter into such
real estate purchase and sale agreements, joint venture agreements, property
management agreements, leasing and development agreements, title insurance
agreements, leases, finance agreements and arrangements, brokerage agreements,
interest rate swap agreements, “to be announced” forward contracts, agreements
relating to borrowings under programs established by the U.S. Government and/or
any agencies thereunder and such other agreements, instruments and
authorizations on their behalf, on such terms and conditions as the Manager,
acting in its reasonable discretion (but subject to the terms of this
Agreement), deems necessary or appropriate pursuant to the authority otherwise
granted to the Manager under this Agreement. This power of attorney is deemed to
be coupled with an interest. If any transaction requires approval by the
Independent Directors, the Manager will deliver to the Independent Directors all
documents and other information reasonably required by them to evaluate properly
the proposed transaction.

(g)           The Manager shall refrain from any action that, in its reasonable
judgment made in good faith, (i) is not in compliance with the Investment
Guidelines, (ii) would adversely and materially affect the qualification of the
Company as a REIT under the Code or the Company’s status as an entity excluded
from investment company status under the Investment Company Act, or (iii) would
violate any law, rule or regulation of any governmental body or agency having
jurisdiction over the Company or of the NYSE MKT or such other securities
exchange on which the securities of the Company may be listed or that would
otherwise not be permitted by the applicable Governing Instruments. If the
Manager is ordered to take any action by the Board, the Manager shall promptly
notify the Board if it is the Manager’s judgment that such action would
adversely and materially affect such status or violate any such law, rule or
regulation or Governing Instruments. Notwithstanding the foregoing, neither the
Manager nor any of its Affiliates shall be liable to the Company, the Board, or
the Company’s stockholders for any act or omission by the Manager or any of its
Affiliates, except as provided in Section 9 of this Agreement.

(h)           The Company (including the Board) agrees to take all actions
reasonably required to permit and enable the Manager to carry out its duties and
obligations under this Agreement, including, without limitation, all steps
reasonably necessary to allow the Manager to file any registration statement or
other filing required to be made under the Securities Act, Exchange Act, the
NYSE MKT Company Guide (or such equivalent guidelines applicable to any other
securities exchange on which the shares of Common Stock are listed), Code or
other applicable law, rule or regulation on behalf of the Company in a timely
manner. The Company further agrees to use commercially reasonable efforts to
make available to the Manager all resources, information and materials
reasonably requested by the Manager to enable the Manager to satisfy its
obligations hereunder, including its obligations to deliver financial statements
and any other information or reports with respect to the Company.

 

9

 

(i)             The Manager shall prepare, or, at the sole cost and expense of
the Company, cause to be prepared, all reports, financial or otherwise, with
respect to the Company reasonably required by the Board in order for the Company
to comply with its Governing Instruments, or any other materials required to be
filed with any governmental body or agency, and shall prepare, or, at the sole
cost and expense of the Company, cause to be prepared, all materials and data
necessary to complete such reports and other materials, including, without
limitation, an annual audit of the Company’s books of account by a nationally
recognized independent accounting firm.

(j)             The Manager shall prepare, or, at the sole cost and expense of
the Company, cause to be prepared, reports for the Board relating to any
proposed or consummated investment in accordance with the Investment Guidelines.

(k)           Officers, employees and agents of the Manager and its Affiliates
may serve as directors, officers, agents, nominees or signatories for the
Company or any of its Subsidiaries, to the extent permitted by their Governing
Instruments, by any resolutions duly adopted by the Board. When executing
documents or otherwise acting in such capacities for the Company or any of its
Subsidiaries, such Persons shall indicate in what capacity they are executing on
behalf of the Company or any of its Subsidiaries. Without limiting the foregoing
and subject to the provisions of Section 3(a), Section 8(a)(xx) and Section 8(b)
hereof, while this Agreement is in effect, the Manager will provide the Company
with a management team, including a Chief Executive Officer, President, Chief
Financial Officer, Secretary, and other appropriate officers of the Company to
be approved and appointed by the Board, along with appropriate support
personnel, to provide the services to be provided by the Manager to the Company
hereunder, who shall devote such of their time to the management of the Company
as necessary and appropriate, commensurate with the level of activity of the
Company from time to time.

(l)             The Manager shall provide personnel for service on the Manager
Investment Committee.

(m)          The Manager shall obtain, for the benefit of Company and its
officers and directors, at the Company’s expense pursuant to Section 8 hereof,
customary directors’ and officers’ liability insurance, commercial general
liability insurance, property and casualty liability insurance, and such other
insurance coverages as are customary and appropriate for the Company and its
assets, and the Manager and its personnel shall be named as additional named
insureds under such policies to the extent feasible and appropriate in the
Manager’s reasonable discretion; provided, that the Manager will obtain its own
employer liability insurance or will be added as an additional insured under the
employer liability insurance of one of its Affiliates.

(n)           The Manager, at the sole cost and expense of the Company, shall
provide such internal audit, compliance and control services as may be required
for the Company to comply with applicable law (including the Securities Act and
Exchange Act), regulation (including SEC regulations) and the rules and
requirements of the NYSE MKT or such other securities exchange on which the
shares of Common Stock are listed and as otherwise reasonably requested by the
Company or its Board from time to time.

(o)           The Manager acknowledges receipt of the Company’s Code of Business
Conduct and Ethics and Policy on Insider Trading (collectively, the “Conduct
Policies”) and agrees to require the persons who provide services to the Company
to comply with such Conduct Policies in the performance of such services
hereunder or such comparable policies as shall in substance hold such persons to
at least the standards of conduct set forth in the Conduct Policies.

(p)           The Manager shall use its commercially reasonable efforts to cause
the Company to comply with its covenants and obligations under the Transaction
Agreements, as such term is defined in the Stock Purchase Agreement.

Section 3. Additional Activities of the Manager; Non-Solicitation; Restrictions;
Other Agreements.

(a)           Devotion of Time.  The Manager, through the Sponsor and its
Affiliates, will provide a management team (including a chief executive officer,
president, chief financial officer, secretary and such officers as the Manager
deems appropriate, subject to approval and appointment of such officers by the
Board) along with appropriate support personnel, to deliver the management
services to the Company hereunder. The members of such management team shall
devote such of their working time and efforts to the management of the Company
as the Manager deems reasonably necessary and appropriate for the proper
performance of all of the Manager’s duties hereunder, commensurate with the
level of activity of the Company from time to time; provided, however, that the
Manager shall have the right, but not the obligation, to provide a dedicated or
partially dedicated chief financial officer, chief operating officer,
controller, investor relations professional, or internal legal counsel. To the
extent the Manager elects to provide the Company with any dedicated or partially
dedicated chief financial officer, chief operating officer, controller, investor
relations professional or internal legal counsel, each of whom will be an
employee of the Manager or one of its Affiliates, such personnel are referred to
herein as “Dedicated Employees.” The Company shall have the benefit of the
Manager’s reasonable judgment and effort in rendering services and, in
furtherance of the foregoing, the Manager shall not undertake activities which,
in its reasonable judgment, will materially adversely affect the performance of
its obligations under this Agreement.

 

10

 

(b)           Other Activities. Except as provided in the last sentence of this
Section 3(b), or the Investment Guidelines, nothing in this Agreement shall (i)
prevent the Sponsor, the Manager or any of their Affiliates, members, officers,
directors or employees, from engaging in other businesses or from rendering
services of any kind to any other Person or entity, whether or not the
investment objectives or policies of any such other Person or entity are similar
to, or directly competitive with, those of the Company, (ii) in any way bind or
restrict the Manager, the Sponsor or any of their Affiliates, members, officers,
directors or employees from buying, selling or owning any real estate or real
estate-related investments (equity or debt) or securities for their own accounts
or for the account of others for whom the Manager, the Sponsor or any of their
Affiliates, members, officers, directors or employees may be acting, or (iii) in
any way prevent the Manager, the Sponsor or any of their Affiliates, members,
officers, directors or employees from managing any other investment funds,
accounts or other investment vehicles or complying with their obligations in
connection therewith. While information and recommendations supplied to the
Company shall, in the Manager’s reasonable and good faith judgment, be
appropriate under the circumstances and in light of the investment objectives
and policies of the Company, they may be different from the information and
recommendations supplied by the Manager, the Sponsor or any Affiliate, member
officer, director or employee of the Manager or the Sponsor to others. The
Company shall have the benefit of the Manager’s judgment and commercially
reasonable effort in rendering services hereunder and, in furtherance of the
foregoing, the Manager shall not undertake activities that, in its sole judgment
made in good faith, will adversely affect the performance of its obligations
under this Agreement.

(c)           In the event of a Termination Without Cause of this Agreement by
the Company pursuant to Section 11(b) hereof or a Termination for Good Reason of
this Agreement by the Manager pursuant to Section 13(b) hereof, for two (2)
years after such termination of this Agreement, the Company shall not, without
the consent of the Manager, employ or otherwise retain any employee of the
Manager or any of its Affiliates or any person who was employed by the Manager
or any of its Affiliates on the date of termination. The Company acknowledges
and agrees that, in addition to any damages, the Manager shall be entitled to
equitable relief for any violation of this Section 3(c) by the Company,
including injunctive relief.

(d)           The Manager shall use such names, trademarks and logos as may be
adopted and designated by the Manager with respect to and in conjunction with
the operation and management of the Company and other Properties managed by the
Manager; provided, however, such names, trademarks and logos shall remain the
exclusive property of the Manager. In the event this Agreement is terminated for
any reason, or expires, all rights of the Company to use such names and such
trademarks and logos shall be immediately terminated.

(e)           All Intellectual Property created or developed in connection with
the Manager’s performance of this Agreement or otherwise and the Intellectual
Property Rights associated therewith shall be the sole and exclusive property of
the Manager. For the term of this Agreement, the Manager does hereby grant the
Company a non-exclusive, worldwide, fully paid up, royalty free,
non-sub-licensable, non-transferable license and right to use the Intellectual
Property made or used in connection with the Manager’s performance of this
Agreement for its business purposes. The Company will, upon request of the
Manager, do execute, acknowledge and deliver or cause to be done, executed,
acknowledged and delivered all such further acts, deeds, assignments, transfers,
conveyances, powers of attorney and assurances as may be requested by the
Manager to carry out the intent of this Agreement or to otherwise perfect,
record, confirm, or enforce the Manager’s rights in and to the Intellectual
Property.

(f)            The Company, for itself and its Subsidiaries, shall take, and
shall use its commercially reasonable efforts to cause the Board to take, all
Necessary Actions reasonably required to enable the Manager to carry out its
duties and obligations under, and as permitted by, this Agreement. For purposes
of this Agreement, “Necessary Actions” shall mean, with respect to a specified
result, all actions that are permitted by applicable law and applicable stock
exchange rules as shall be necessary to cause such result. Such actions shall
include, but not be limited to, adoption by the Board or committees of the Board
of resolutions or other similar action by the Board or committees of the Board
that are required to achieve such result.

 

11

 

Section 4. Agency.

The Manager shall act as agent of the Company and the Subsidiaries in making,
acquiring, financing and disposing of investments of the Company, disbursing and
collecting the funds of the Company and the Subsidiaries, paying the debts and
fulfilling the obligations of the Company and the Subsidiaries, supervising the
performance of professionals engaged by or on behalf of the Company and the
Subsidiaries and handling, prosecuting and settling any claims of or against the
Company and the Subsidiaries, the Board, holders of the Company’s securities or
representatives or assets of the Company and the Subsidiaries.

Section 5. Bank Accounts.

At the direction of the Board, the Manager may establish and maintain one or
more bank accounts in the name of the Company or any Subsidiary, and may collect
and deposit into any such account or accounts, and disburse funds from any such
account or accounts, under such terms and conditions as the Board may approve;
and the Manager shall from time to time render appropriate accountings of such
collections and payments to the Board and, upon request, to the auditors of the
Company or any Subsidiary.

Section 6. Records; Confidentiality.

The Manager shall maintain appropriate books of accounts and records relating to
services performed hereunder, and such books of account and records shall be
accessible for inspection by representatives of the Company (including the
Board) or any Subsidiary at any time during normal business hours. The Manager
shall keep confidential any and all non-public information, written or oral,
obtained by it in connection with the services rendered hereunder (“Confidential
Information”) and shall not disclose Confidential Information, in whole or in
part, to any Person other than (i) to its Affiliates, members, officers,
directors, employees, agents, representatives, legal counsel, accountants, or
advisors who need to know such Confidential Information for the purpose of
rendering services hereunder, (ii) to appraisers, financing sources and others
in the ordinary course of the Company’s business ((i) and (ii) collectively,
“Manager Permitted Disclosure Parties”), (iii) in connection with any
governmental or regulatory filings of the Company or disclosure or presentations
to Company investors (subject to compliance with Regulation FD), (iv) to
governmental officials having jurisdiction over the Company, (v) as required by
law or legal process, or (vi) with the consent of the Company upon approval of a
majority of the Independent Directors. The Manager agrees to inform each of its
Manager Permitted Disclosure Parties of the non-public nature of the
Confidential Information and to use commercially reasonable efforts to obtain
agreement from such Persons to treat such Confidential Information in accordance
with the terms hereof. Nothing herein shall prevent the Manager from disclosing
Confidential Information (i) upon the order of any court or administrative
agency, (ii) upon the request or demand of, or pursuant to any law or regulation
to, any regulatory agency or authority, (iii) to the extent reasonably required
in connection with the exercise of any remedy hereunder, or (iv) to its legal
counsel or independent auditors; provided, however that with respect to clauses
(i) and (ii), it is agreed that, so long as not legally prohibited, the Manager
will provide the Company with prompt written notice of such order, request or
demand so that the Company may seek, at its sole expense, an appropriate
protective order and/or waive the Manager’s compliance with the provisions of
this Agreement. If, failing the entry of a protective order or the receipt of a
waiver hereunder, the Manager is required to disclose Confidential Information,
the Manager may disclose only that portion of such information that is legally
required without liability hereunder; provided, that the Manager agrees to
exercise its reasonable best efforts to obtain reliable assurance that
confidential treatment will be accorded such information. Notwithstanding
anything herein to the contrary, each of the following shall be deemed to be
excluded from the provisions hereof: any Confidential Information that (A) is
available to the public from a source other than the Manager, (B) is released in
writing by the Company to the public, (C) is obtained by the Manager from a
third-party which, to the best of the Manager’s knowledge, does not constitute a
breach by such third-party of an obligation of confidence with respect to the
Confidential Information disclosed or (D) is disclosed in the ordinary course of
business, which the Manager, acting prudently, deems in its reasonable
discretion to be necessary or appropriate in connection with carrying out its
duties and obligations under this Agreement, subject to compliance with the
Company’s Regulation FD disclosure obligations. The provisions of this Section 6
shall survive the expiration or earlier termination of this Agreement for a
period of two years.

 

12

 

Section 7. Compensation.

(a)           For the services rendered under this Agreement, the Company shall
pay the Base Management Fee, Acquisition Fees, Disposition Fees, the Incentive
Fee, and the Property Management Fee to the Manager. The Manager will not
receive any compensation for the period prior to the date hereof.

(b)           The Base Management Fee shall be payable in arrears in cash, in
quarterly installments commencing with the quarter in which this Agreement is
executed. If applicable, the initial and final installments of the Base
Management Fee shall be calculated and pro-rated based on the number of days
during the initial and final quarter, respectively, that this Agreement is in
effect. The Manager shall calculate each quarterly installment of the Base
Management Fee, and deliver such calculation to the Company, together with
reasonable supporting materials, within 30 days following the last day of each
calendar quarter. The Company shall pay the Manager each installment of the Base
Management Fee within five Business Days after the date of delivery to the
Company of such calculations.

(c)           The Property Management Fee shall be payable in arrears in cash,
in monthly installments commencing with the month in which this Agreement is
executed. The Manager shall calculate each monthly installment of the Property
Management Fee, and deliver such calculation to the Company promptly at the end
of the month. The Company shall pay the Manager each installment of the Property
Management Fee within five Business Days after the date of delivery to the
Company of such calculations. The Manager may subcontract the performance of its
property management and leasing services duties to third parties (including
Affiliates) and pay all (or a portion) of the Property Management Fee to such
persons with whom it contracts for these services. The Manager will be
responsible for all fees payable to third parties (including Affiliates) in
connection with subcontracted property management and leasing responsibilities.

(d)           The Acquisition Fees and Disposition Fees shall be payable in
arrears in cash with respect to all acquisitions and dispositions of Property or
other investments occurring after the date of this Agreement. The Manager shall
calculate each Acquisition Fee and Disposition Fee, and deliver such calculation
to the Company, within 10 days following each closing of an acquisition or
disposition, as the case may be. The Company shall pay the Manager each
Acquisition Fee and Disposition Fee within five Business Days after the date of
delivery to the Company of such calculations.

(e)           The Incentive Fee will be calculated and payable in arrears in
cash on a quarterly basis. The Manager shall calculate each quarterly Incentive
Fee, and deliver such calculation to the Company, within 30 days following the
last day of each calendar quarter; provided, that the first Incentive Fee
calculation will not occur until after completion of four fiscal quarters
(including the fiscal quarter in which the date of this Agreement falls)
following the date hereof. The Incentive Fee shall be pro rated for partial
quarterly periods based on the number of days in such partial period compared to
a 90 day quarter. The Company shall pay the Manager each installment of the
Incentive Fee within five Business Days after the date of delivery to the
Company of such calculation.

Section 8. Expenses of the Company.

(a)           The Company shall bear all of its operating expenses, except those
specifically required to be borne by the Manager under this Agreement. The
Company shall pay directly all such expenses or, if and to the extent paid by
the Manager or any of its Affiliates, shall reimburse the Manager or such
Affiliate in accordance with this Section 8. The expenses required to be borne
by the Company include, but are not limited to:

(i)             issuance and transaction costs incident to the acquisition,
disposition and financing of Properties and other investments;

(ii)            legal, regulatory, compliance, tax, accounting, consulting,
auditing, administrative fees and expenses and fees and expenses for other
similar services rendered to the Company by third-party service providers
retained by the Manager;

(iii)           the fees and other compensation payable to the Independent
Directors and the cost of liability insurance to indemnify the Company’s
directors and officers;

 

13

 

(iv)          the costs associated with the establishment and maintenance of any
credit facilities and other indebtedness of the Company (including commitment
fees, accounting fees, legal fees, closing costs, etc.);

(v)           expenses associated with securities offerings of the Company;

(vi)          expenses relating to the payment of distributions;

(vii)         expenses connected with communications to holders of the Company’s
securities and in complying with the continuous reporting and other requirements
of the Exchange Act, the SEC and other governmental bodies;

(viii)        transfer agent, registrar and exchange listing fees;

(ix)          the costs of printing and mailing proxies, reports and other
materials to the Company’s shareholders;

(x)           costs associated with any computer software or hardware,
electronic equipment, or purchased information technology services from third
party vendors that is used solely for the Company;

(xi)          reasonable costs and out of pocket expenses incurred by directors,
officers, employees or other agents of the Company and the Manager for travel on
the Company’s behalf;

(xii)         the portion of any costs and expenses incurred by the Manager or
its Affiliates with respect to market information systems and publications,
research publications and materials that are allocable to the Company in
accordance with the expense allocation policies of the Manager or such
Affiliates;

(xiii)        settlement, clearing, and custodial fees and expenses;

(xiv)        all taxes and license fees;

(xv)         all insurance costs incurred with respect to insurance policies
obtained in connection with the operation of the Company’s business, including
but not limited to errors and omissions insurance covering activities of the
Manager, the Sponsor, their respective Affiliates and any of their employees
relating to the performance of the Manager’s duties and obligations under this
Agreement or of the Sponsor’s duties under the Administration Agreement, except
that, for the avoidance of doubt, the Company shall not be required to reimburse
the insurance premiums incurred by the Manager for employer liability insurance;

(xvi)        all other actual out of pocket costs and expenses relating to the
Company’s business and investment operations, including, without limitation, the
costs and expenses of originating, acquiring, owning, financing, operating,
rehabilitating, protecting, maintaining, developing and disposing of
investments, including appraisal, reporting, audit and legal fees;

(xvii)       any judgment or settlement of pending or threatened proceedings
(whether civil, criminal or otherwise) against the Company or any Subsidiary, or
against any trustee, director, officer, member, general partner, manager or
employee of the Company or of any Subsidiary in his capacity as such for which
the Company or any Subsidiary is required to indemnify such trustee, director,
officer, member, general partner, manager or employee by any court or
governmental agency, or settlement of pending or threatened proceedings;

(xviii)      the costs of maintaining compliance with all federal, state and
local rules and regulations, including securities regulations, or any other
regulatory agency, the cost of obtaining tax advice and the preparation of any
tax returns, all taxes and license fees and all insurance costs incurred on the
Company’s behalf;

(xix)        expenses relating to any office or office facilities, including
disaster backup recovery sites and facilities, maintained expressly for the
Company and separate from offices of the Manager;

 

14

 

(xx)         the costs of the wages, salaries and benefits incurred by the
Manager with respect to any Dedicated Employees that the Manager elects to
provide to the Company pursuant to Section 3(a) above; provided that (A) if any
Dedicated Employee devotes less than 100% of his or her working time and efforts
to matters related to the Company and its business, the Company shall be
required to bear only a pro rata portion of the costs of the wages, salaries and
benefits incurred by the Manager with respect to such Dedicated Employee based
on the percentage of such employee’s working time and efforts spent on matters
related to the Company, (B) the amount of such wages, salaries and benefits paid
or reimbursed with respect to the Dedicated Employees shall be subject to the
approval of the Compensation Committee of the Board and, if required by the
Board, of the Board and (C) during the one (1) year period following the date of
this Agreement, the aggregate amount of cash compensation paid to Dedicated
Employees by the Company, or reimbursed by the Company to the Manager in respect
thereof, shall not exceed $500,000;

(xxi)        any equity-based compensation that the Company, upon the approval
of the Board or the Compensation Committee of the Board, elects to pay to any
director, officer or employee of the Company or the Manager or any of the
Manager’s Affiliates who provides services to the Company or any of the
Subsidiaries; and

(xxii)       all other costs and expenses approved by the Board.

(b)           Other than as expressly provided above, the Company will not be
required to pay any portion of the rent, telephone, utilities, office furniture,
equipment, machinery and other office, internal and overhead expenses of the
Manager and its Affiliates. In particular, the Manager is not entitled to be
reimbursed for wages, salaries and benefits of its officers and employees, other
than as described in Section 8(a)(xx) and Section 8(a)(xxi) above.

(c)           Subject to any required Board approval, the Manager may retain,
for and on behalf, and at the sole cost and expense, of the Company, such
services of non-Affiliate third party accountants, legal counsel, appraisers,
insurers, brokers, transfer agents, registrars, developers, contractors,
investment banks, financial advisors, banks and other lenders and others as the
Manager deems necessary or advisable in connection with the management and
operations of the Company. In lieu of retaining non-Affiliate third service
providers as described in the preceding sentence, the Manager shall have the
right to retain, on behalf of and at the cost and expense of the Company,
Affiliates of the Manager, or to direct officers or employees of the Manager or
its Affiliates, to provide any services that the Manager deems necessary or
advisable in connection with the management and operations of the Company and
its Properties and other investments, provided that the amounts paid by the
Company for such services do not exceed the fees and expenses that a
commercially reasonable third party service provider would have charged for such
services. If the Manager proposes to retain any Affiliate of the Manager, or to
direct officers or employees of the Manager or its Affiliates, to provide any
services that the Manager deems necessary or advisable in connection with the
management and operations of the Company and its Properties and other
investments pursuant to the preceding sentence, then such arrangement shall be
subject to the prior approval of a majority of the Independent Directors. The
provisions of this Section 8(c) shall survive the expiration or earlier
termination of this Agreement to the extent such expenses have previously been
incurred or are incurred in connection with such expiration or termination.

(d)           Costs and expenses incurred by the Manager on behalf of the
Company shall be reimbursed monthly to the Manager. The Manager shall prepare a
written statement in reasonable detail documenting the costs and expenses of the
Company and those incurred by the Manager on behalf of the Company during each
month, and shall deliver such written statement to the Company within thirty
(30) days after the end of each month. The Company shall pay all amounts payable
to the Manager pursuant to this Section 8(d) within five (5) Business Days after
the receipt of the written statement without demand, deduction, offset or delay.
Cost and expense reimbursement to the Manager shall be subject to adjustment in
connection with the annual audit of the Company. The provisions of this Section
8 shall survive the expiration or earlier termination of this Agreement to the
extent such expenses have previously been incurred or are incurred in connection
with such expiration or termination.

Section 9. Limits of the Manager’s Responsibility.

(a)           The Manager assumes no responsibility under this Agreement other
than to render the services called for hereunder in good faith and shall not be
responsible for any action of the Board in following or declining to follow any
advice or recommendations of the Manager or, if applicable, the Sponsor,
including as set forth in the Investment Guidelines. The Manager and its
Affiliates and their respective controlling Persons, members, directors,
officers, managers, employees, partners, owners and stockholders, will not be
liable to the Company, any Subsidiary, the Board, the Company’s stockholders or
any Subsidiary’s stockholders or any of their respective controlling Persons,
directors, trustees, managers, officers, members, employees, partners or
security holders for any acts or omissions by the Manager or any such Person
performed in accordance with and pursuant to this Agreement, except by reason of
acts or omissions found by a court of competent jurisdiction in a final,
non-appealable judgment to be attributable to bad faith, willful misconduct or
gross negligence of their respective duties under this Agreement. The Company
shall, to the full extent lawful, reimburse, indemnify and hold harmless the
Manager, its Affiliates and their respective controlling Persons, members,
directors, officers, employees, managers, owners and stockholders (each, a
“Manager Indemnified Party”), of and from any and all expenses, losses, damages,
liabilities, demands, charges and claims of any nature whatsoever (including
reasonable attorneys’ fees) (collectively “Losses”) in respect of or arising
from any acts or omissions of such Manager Indemnified Party performed in good
faith under this Agreement and not constituting fraud, bad faith, willful
misconduct or gross negligence of duties of such Manager Indemnified Party under
this Agreement. In addition, the Manager Indemnified Parties will not be liable
for trade errors that may result from ordinary negligence, including, without
limitation, errors in the investment decision making process or in the trade
process.

 

15

 

(b)           The Manager shall, to the full extent lawful, reimburse, indemnify
and hold harmless the Company, and the directors, officers and stockholders of
the Company and each Person, if any, controlling the Company (each, a “Company
Indemnified Party”; a Manager Indemnified Party and a Company Indemnified Party
are each sometimes hereinafter referred to as an “Indemnified Party”) of and
from any and all Losses in respect of or arising from (i) any acts or omissions
of the Manager found by a court of competent jurisdiction in a final,
non-appealable judgment to be attributable to the gross negligence, willful
misconduct, fraud or bad faith on the part of any such Person, and (ii) any
claims by any of the Manager’s or its Affiliates’ employees relating to the
terms and conditions of their employment by the Manager or any of its
Affiliates, as applicable.

(c)           In case any such claim, suit, action or proceeding (a “Claim”) is
brought against any Indemnified Party in respect of which indemnification may be
sought by such Indemnified Party pursuant hereto, the Indemnified Party shall
give prompt written notice thereof to the indemnifying party, which notice shall
include all documents and information in the possession of or under the control
of such Indemnified Party reasonably necessary for the evaluation and/or defense
of such Claim and shall specifically state that indemnification for such Claim
is being sought under this Section; provided, however, that the failure of the
Indemnified Party to so notify the indemnifying party shall not limit or affect
such Indemnified Party’s rights other than pursuant to this Section. Upon
receipt of such notice of Claim (together with such documents and information
from such Indemnified Party), the indemnifying party shall, at its sole cost and
expense, in good faith defend any such Claim with counsel reasonably
satisfactory to such Indemnified Party, which counsel may, without limiting the
rights of such Indemnified Party pursuant to the next succeeding sentence of
this Section, also represent the indemnifying party in such investigation,
action or proceeding. In the alternative, such Indemnified Party may elect to
conduct the defense of the Claim, if (i) such Indemnified Party reasonably
determines that the conduct of its defense by the indemnifying party could be
materially prejudicial to its interests, (ii) the indemnifying party refuses to
assume such defense (or fails to give written notice to the Indemnified Party
within ten (10) days of receipt of a notice of Claim that the indemnifying party
assumes such defense), or (iii) the indemnifying party shall have failed, in
such Indemnified Party’s reasonable judgment, to defend the Claim in good faith.
The indemnifying party may settle any Claim against such Indemnified Party
without such Indemnified Party’s consent, provided (i) such settlement is
without any Losses whatsoever to such Indemnified Party, (ii) the settlement
does not include or require any admission of liability or culpability by such
Indemnified Party and (iii) the indemnifying party obtains an effective written
release of liability for such Indemnified Party from the party to the Claim with
whom such settlement is being made, which release must be reasonably acceptable
to such Indemnified Party, and a dismissal with prejudice with respect to all
claims made by the party against such Indemnified Party in connection with such
Claim. The applicable Indemnified Party shall reasonably cooperate with the
indemnifying party, at the indemnifying party’s sole cost and expense, in
connection with the defense or settlement of any Claim in accordance with the
terms hereof. If such Indemnified Party is entitled pursuant to this Section to
elect to defend such Claim by counsel of its own choosing and so elects, then
the indemnifying party shall be responsible for any good faith settlement of
such Claim entered into by such Indemnified Party. Except as provided in the
immediately preceding sentence, no Indemnified Party may pay or settle any Claim
and seek reimbursement therefor under this Section.

(d)           Reasonable expenses (including attorney’s fees) incurred by an
Indemnitee in defense or settlement of a claim that may be subject to a right of
indemnification hereunder may be advanced by the Company to such Indemnitee as
such expenses are incurred prior to the final disposition of such claim;
provided that, Indemnitee undertakes to repay such amounts if it shall be
determined by a court of competent jurisdiction that Indemnitee was not entitled
to be indemnified hereunder.

(e)           The provisions of this Section 9 shall survive the expiration or
earlier termination of this Agreement.

 

16

 

Section 10. No Joint Venture; Independent Contractor.

The Company and any Subsidiary on the one hand and the Manager or its Affiliates
and members on the other hand are not partners or joint venturers with each
other and nothing herein shall be construed to make them such partners or joint
venturers or impose any liability as such on either of them. The parties hereto
expressly acknowledge and agree that the Manager is at all times acting and
performing under this Agreement as an independent contractor, retaining control
over and responsibility for its own operations and personnel, and that no act or
omission by either the Company or the Manager shall be construed to make or
constitute the other its partner, member, principal, agent, joint venturer or
associate and the parties agree to report the foregoing treatment of the Manager
for tax purposes in any applicable tax filing.

Section 11. Term; Renewal; Termination Without Cause.

(a)           This Agreement shall become effective on the date hereof and shall
continue in operation, unless terminated in accordance with the terms hereof,
until the fifth anniversary of the date hereof (the “Initial Term”). After the
Initial Term, this Agreement shall be deemed renewed automatically each year for
an additional one-year period (an “Automatic Renewal Term”) unless the Company
or the Manager elects not to renew this Agreement in accordance with Section
11(b) or Section 11(d), respectively.

(b)           Notwithstanding any other provision of this Agreement to the
contrary, upon the expiration of the Initial Term or any Automatic Renewal Term
and upon 180 days’ prior written notice to the Manager (the “Termination
Notice”), upon the affirmative vote of at least two-thirds of the Independent
Directors that (1) there has been unsatisfactory performance by the Manager that
is materially detrimental to the Company and its Subsidiaries taken as a whole
or (2) the Base Management Fee, Incentive Fees, Acquisition Fees, Disposition
Fees and Property Management Fees, taken as a whole, payable to the Manager are
unfair (determined after reasonable inquiry by the Independent Directors as to
the market rates charged by similarly situated managers), subject to Section
11(c) below, the Company may, without cause, in connection with the expiration
of the Initial Term or the then current Automatic Renewal Term, decline to renew
this Agreement (any such nonrenewal, a “Termination Without Cause”). In the
event of a Termination Without Cause, the Company shall pay the Manager the
Termination Fee before or on the last day of the Initial Term or such Automatic
Renewal Term, as the case may be (the “Effective Termination Date”). The Company
may terminate this Agreement for cause pursuant to Section 13 hereof even after
a Termination Notice and, in such case, no Termination Fee shall be payable.

(c)           Notwithstanding the provisions of subsection (b) above, if the
reason for nonrenewal specified in the Company’s Termination Notice is that at
least two-thirds of the Independent Directors have determined that the Base
Management Fee, Incentive Fees, Acquisition Fees, Disposition Fees and Property
Management Fees, taken as a whole, payable to the Manager are unfair in
accordance with the paragraph above, the Company shall not have the foregoing
nonrenewal right in the event the Manager agrees that it will continue to
perform its duties hereunder during the Automatic Renewal Term that would
commence upon the expiration of the Initial Term or then current Automatic
Renewal Term under a fee arrangement that at least two-thirds of the Independent
Directors determine to be fair; provided, however, the Manager shall have the
right to renegotiate the Base Management Fee, Incentive Fees, Acquisition Fees,
Disposition Fees and Property Management Fees, taken as a whole, payable to the
Manager by delivering to the Company, not less than 120 days prior to the
pending Effective Termination Date, written notice (a “Notice of Proposal to
Negotiate”) of its intention to renegotiate such fees. Thereupon, the Company
and the Manager shall endeavor to negotiate such fees in good faith. Provided
that the Company and the Manager agree to a revised fee arrangement or other
compensation structure within sixty (60) days following the Company’s receipt of
the Notice of Proposal to Negotiate, the Termination Notice from the Company
shall be deemed of no force and effect, and this Agreement shall continue in
full force and effect on the terms stated herein, except that the Base
Management Fee, Incentive Fees, Acquisition Fees, Disposition Fees and Property
Management Fees payable to the Manager or other compensation structure shall
reflect the revised fee arrangement or other compensation structure as then
agreed upon by the Company and the Manager. The Company and the Manager agree to
execute and deliver an amendment to this Agreement setting forth such revised
fee arrangement or other compensation structure promptly upon reaching an
agreement regarding same. In the event that the Company and the Manager are
unable to agree to a revised fee arrangement or other compensation structure
during such sixty (60) day period, this Agreement shall terminate on the
Effective Termination Date and the Company shall be obligated to pay the Manager
the Termination Fee upon the Effective Termination Date.

 

17

 

(d)           No later than 180 days prior to the expiration of the Initial Term
or the then current Automatic Renewal Term, the Manager may deliver written
notice to the Company informing it of the Manager’s intention to decline to
renew this Agreement, whereupon this Agreement shall not be renewed and extended
and this Agreement shall terminate effective on the anniversary date of this
Agreement next following the delivery of such notice. The Company is not
required to pay to the Manager the Termination Fee if the Manager terminates
this Agreement pursuant to this Section 11(d).

(e)           Except as set forth in this Section 11, a termination or
nonrenewal of this Agreement pursuant to this Section 11 shall be without any
further liability or obligation of either party to the other, except as provided
in Section 6, Section 8, Section 9 and Section 15 of this Agreement.

(f)            The Manager shall cooperate with the Company in executing an
orderly transition of the management of the Company’s consolidated assets to a
new manager.

Section 12. Assignments.

(a)           Assignments by the Manager. This Agreement shall terminate
automatically without payment of the Termination Fee in the event of its
assignment, in whole or in part, by the Manager, unless such assignment is
consented to in writing by the Company with the consent of a majority of the
Independent Directors. Any such permitted assignment shall bind the assignee
under this Agreement in the same manner as the Manager is bound, and the Manager
shall be liable to the Company for all acts or omissions of the assignee under
any such assignment. In addition, the assignee shall execute and deliver to the
Company a counterpart of this Agreement naming such assignee as the Manager.
Notwithstanding the foregoing, the Manager may, without the approval of the
Company’s Independent Directors, (i) assign this Agreement to an Affiliate of
the Manager, conditioned on such Affiliate becoming a party to, or becoming
subject to the rights and obligations of and the Services Agreement, (ii)
delegate to one or more of its Affiliates the performance of any of its
responsibilities hereunder so long as it remains liable for any such Affiliate’s
performance, in each case so long as assignment or delegation does not require
the Company’s approval under the Investment Advisors Act (but if such approval
is required, the Company shall not unreasonably withhold, condition or delay its
consent). Nothing contained in this Agreement shall preclude any pledge,
hypothecation or other transfer of any amounts payable to the Manager under this
Agreement.

Notwithstanding the foregoing, any change in control of any direct or indirect
owner of equity interest in the Manager, or of any Affiliate thereof, shall not
be deemed to constitute an assignment of this Agreement by the Manager and shall
not be subject to the consent of the Company or the Board.

 

(b)           Assignments by the Company. This Agreement shall not be assigned
by the Company without the prior written consent of the Manager, except in the
case of assignment by the Company to another REIT or other organization which is
a successor (by merger, consolidation, purchase of assets, or other transaction)
to the Company, in which case such successor organization shall be bound under
this Agreement and by the terms of such assignment in the same manner as the
Company is bound under this Agreement.

Section 13. Termination for Cause; Termination for Good Reason.

(a)           The Company may terminate this Agreement effective upon at least
30 days’ prior written notice of termination from the Company to the Manager,
without payment of any Termination Fee, if (i) the Manager, its agents or its
assignees breaches any material provision of this Agreement and such breach
shall continue for a period of 30 days after written notice thereof specifying
such breach and requesting that the same be remedied in such 30-day period (or
45 days after written notice of such breach if the Manager takes steps to cure
such breach within 30 days of the written notice), (ii) there is a commencement
of any proceeding relating to the Manager’s Bankruptcy or insolvency, including
an order for relief in an involuntary bankruptcy case or the Manager authorizing
or filing a voluntary bankruptcy petition, (iii) the dissolution of the Manager,
or (iv) the Manager commits fraud against the Company, misappropriates or
embezzles funds of the Company, or acts, or fails to act, in a manner
constituting bad faith, willful misconduct, gross negligence or reckless
disregard in the performance of its duties under this Agreement; provided,
however, that if any of the actions or omissions described in this clause (iv)
are caused by an employee and/or officer of the Manager or one of its Affiliates
and the Manager takes all necessary and appropriate action against such person
and cures the damage caused by such actions or omissions within 30 days of the
Manager actual knowledge of its commission or omission, the Company shall not
have the right to terminate this Agreement pursuant to this Section 13(a)(iv).

 

18

 

(b)           The Manager may terminate this Agreement effective upon 60 days’
prior written notice of termination to the Company in the event that the Manager
determines that an event or circumstances constituting “Good Reason” shall have
occurred, and the Company shall not have remedied such event or circumstances to
the reasonable satisfaction of the Manager within 30 days after written notice
thereof. The Company is required to pay to the Manager the Termination Fee if
the termination of this Agreement is made pursuant to this Section 13(b).

(c)           The Manager may terminate this Agreement if the Company becomes
required to register as an investment company under the Investment Company Act,
with such termination deemed to occur immediately before such event, in which
case the Company shall not be required to pay the Termination Fee.

Section 14. Action Upon Termination.

From and after the effective date of termination of this Agreement pursuant to
Sections 11, 12, or 13 of this Agreement, the Manager shall not be entitled to
compensation for further services hereunder, but shall be paid all compensation
accruing to the date of termination and, if terminated pursuant to Section 13(b)
hereof or not renewed pursuant to Section 11(b) hereof (subject to Section 11(c)
hereof), the Termination Fee. Upon any such termination, the Manager shall
forthwith:

(a)           after deducting any accrued compensation and reimbursement for its
expenses to which it is then entitled, pay over to the Company or a Subsidiary
all money collected and held for the account of the Company or a Subsidiary
pursuant to this Agreement;

(b)           deliver to the Board a full accounting, including a statement
showing all payments collected by it and a statement of all money held by it,
covering the period following the date of the last accounting furnished to the
Board with respect to the Company and any Subsidiaries;

(c)           deliver to the Board all property and documents of the Company and
any Subsidiaries then in the custody of the Manager; and

(d)           use commercially reasonable efforts to cooperate with the Company
or any persons or entity designated by the Board to succeed the Manager as the
manager of the Company (a “Successor Manager”) to accomplish an orderly transfer
of the operation and management of the Company and its investment activities to
such Successor Manager. For a period of thirty (30) days after the effective
date of any termination of this Agreement, the Manager shall make its officers
reasonably available during normal business hours to answer questions from and
consult with the Company or designated representatives of any Successor Manager
with respect to the Company’s business, operations and investment activities
during the period prior to the termination.

Section 15. Release of Money or Other Property Upon Written Request.

The Manager agrees that any money or other property of the Company (which such
term, for the purposes of this Section 15, shall be deemed to include any and
all of its Subsidiaries, if any) held by the Manager shall be held by the
Manager as custodian for the Company, and the Manager’s records shall be
appropriately and clearly marked to reflect the ownership of such money or other
property by the Company. Upon the receipt by the Manager of a written request
signed by a duly authorized officer of the Company requesting the Manager to
release to the Company any money or other property then held by the Manager for
the account of the Company under this Agreement, the Manager shall release such
money or other property to the Company within a reasonable period of time, but
in no event later than 60 days following such request. Upon delivery of such
money or other property to the Company, the Manager shall not be liable to the
Company, the Board, or the Company’s stockholders or partners for any acts or
omissions by the Company in connection with the money or other property released
to the Company in accordance with this Section. The Company shall indemnify the
Manager, its Affiliates, members, directors, officers, stockholders, employees
and agents against any and all Losses which arise in connection with the
Manager’s proper release of such money or other property to the Company in
accordance with the terms of this Section 15. Indemnification pursuant to this
provision shall be in addition to any right of the Manager to indemnification
under Section 9 of this Agreement.

 

19

 

Section 16. Representations and Warranties.

(a)           The Company hereby represents and warrants to the Manager as
follows:

(i)             The Company and each of its Subsidiaries is duly organized,
validly existing and in good standing under the laws of the applicable
jurisdiction, has the corporate power and authority and the legal right to own
and operate its assets, to lease any Property it may operate as lessee and to
conduct the business in which it is now engaged and is duly qualified as a
foreign corporation and in good standing under the laws of each jurisdiction
where its ownership or lease of Property or the conduct of its business requires
such qualification, except for failures to be so qualified, authorized or
licensed that could not in the aggregate have a material adverse effect on the
business operations, assets or financial condition of the Company and its
Subsidiaries, if any, taken as a whole.

(ii)            The Company has the corporate power and authority and the legal
right to make, deliver and perform this Agreement and all obligations required
hereunder and has taken all necessary corporate action to authorize this
Agreement on the terms and conditions hereof and the execution, delivery and
performance of this Agreement and all obligations required hereunder. No consent
of any other Person, including stockholders and creditors of the Company, and no
license, permit, approval or authorization of, exemption by, notice or report
to, or registration, filing or declaration with, any governmental authority is
required by the Company in connection with this Agreement or the execution,
delivery, performance, validity or enforceability of this Agreement and all
obligations required hereunder. This Agreement has been, and each instrument or
document required hereunder will be, executed and delivered by a duly authorized
officer of the Company, and this Agreement constitutes, and each instrument or
document required hereunder when executed and delivered hereunder will
constitute, the legally valid and binding obligation of the Company enforceable
against the Company in accordance with its terms.

(iii)           The execution, delivery and performance of this Agreement and
the documents or instruments required hereunder will not violate any provision
of any existing law or regulation binding on the Company or any of the
Subsidiaries, or any order, judgment, award or decree of any court, arbitrator
or governmental authority binding on the Company or any Subsidiary, or the
Governing Instruments of, or any securities issued by the Company or any
Subsidiary or of any mortgage, indenture, lease, contract or other agreement,
instrument or undertaking to which the Company or any Subsidiary is a party or
by which the Company or any Subsidiary or any of their assets may be bound, the
violation of which would have a material adverse effect on the business
operations, assets or financial condition of the Company and its Subsidiaries,
if any, taken as a whole, and will not result in, or require, the creation or
imposition of any lien on any of its Property, assets or revenues pursuant to
the provisions of any such mortgage, indenture, lease, contract or other
agreement, instrument or undertaking.

(b)           The Manager hereby represents and warrants to the Company as
follows:

(i)             The Manager is duly organized, validly existing and in good
standing under the laws of the State of Delaware, has the limited liability
company power and authority and the legal right to own and operate its assets,
to lease the Property it operates as lessee and to conduct the business in which
it is now engaged and is duly qualified as a foreign corporation and in good
standing under the laws of each jurisdiction where its ownership or lease of
Property or the conduct of its business requires such qualification, except for
failures to be so qualified, authorized or licensed that could not in the
aggregate have a material adverse effect on the business operations, assets or
financial condition of the Manager.

(ii)            The Manager has the limited liability company power and
authority and the legal right to make, deliver and perform this Agreement and
all obligations required hereunder and has taken all necessary corporate action
to authorize this Agreement on the terms and conditions hereof and the
execution, delivery and performance of this Agreement and all obligations
required hereunder. No consent of any other Person, including members and
creditors of the Manager, and no license, permit, approval or authorization of,
exemption by, notice or report to, or registration, filing or declaration with,
any governmental authority is required by the Manager in connection with this
Agreement or the execution, delivery, performance, validity or enforceability of
this Agreement and all obligations required hereunder. This Agreement has been,
and each instrument or document required hereunder will be, executed and
delivered by a duly authorized officer of the Manager, and this Agreement
constitutes, and each instrument or document required hereunder when executed
and delivered hereunder will constitute, the legally valid and binding
obligation of the Manager enforceable against the Manager in accordance with its
terms.

 

20

 

(iii)           The execution, delivery and performance of this Agreement and
the documents or instruments required hereunder will not violate any provision
of any existing law or regulation binding on the Manager, or any order,
judgment, award or decree of any court, arbitrator or governmental authority
binding on the Manager, or the Governing Instruments of, or any securities
issued by the Manager or of any mortgage, indenture, lease, contract or other
agreement, instrument or undertaking to which the Manager is a party or by which
the Manager or any of its assets may be bound, the violation of which would have
a material adverse effect on the business operations, assets or financial
condition of the Manager, and will not result in, or require, the creation or
imposition of any lien or any of its Property, assets or revenues pursuant to
the provisions of any such mortgage, indenture, lease, contract or other
agreement, instrument or undertaking.

Section 17. Miscellaneous.

(a)           Notices. All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
email), and, unless otherwise expressly provided herein, shall be deemed to have
been duly given or made when delivered against receipt or upon actual receipt of
(i) personal delivery, (ii) delivery by reputable overnight courier, (iii)
delivery by email transmission or (iv) delivery by registered or certified mail,
postage prepaid, return receipt requested, addressed as set forth below (or to
such other address as may be hereafter notified by the respective parties hereto
in accordance with this Section 17):

  If to the Company and     the Operating Partnership:   Roberts Realty
Investors, Inc.     c/o Avenue Capital Group     399 Park Avenue     New York,
New York 10022     Attention:  Edward Gellert     Telephone:  212-850-7534    
Email:  egellert@avenuecapital.com         With a copy to: Hunton & Williams LLP
    River Front Plaza, East Tower     951 East Byrd Street     Richmond,
Virginia 23219     Attention:  Daniel M. LeBey, Esq.     Telephone:  (804)
788-7366     Email:  dlebey@hunton.com               If to the Manager: c/o
Avenue Capital Group     399 Park Avenue     New York, New York 10022    
Attention:  Edward Gellert     Telephone:  212-850-7534    
Email:  egellert@avenuecapital.com         With a copy to: Daniel LeBey    
Hunton & Williams LLP
River Front Plaza, East Tower
951 East Byrd Street
Richmond, VA 23219     Attention:     Telephone: (804) 788-7366     Email:
dlebey@hunton.com

 

(b)           Binding Nature of Agreement; Successors and Assigns. This
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective heirs, personal representatives, successors and assigns as
provided herein.

(c)           Integration. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof.

 

21

 

(d)           Amendments. This Agreement and any terms hereof may not be
amended, supplemented or modified except in an instrument in writing executed by
the parties hereto.

(e)           GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAW. EACH OF THE PARTIES HERETO IRREVOCABLY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND
THE UNITED STATES DISTRICT COURT FOR ANY DISTRICT WITHIN SUCH STATE FOR THE
PURPOSE OF ANY ACTION OR JUDGMENT RELATING TO OR ARISING OUT OF THIS AGREEMENT
OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY AND TO THE LAYING OF VENUE IN
SUCH COURT.

(f)            WAIVER OF JURY TRIAL. EACH PARTY HERETO ACKNOWLEDGES AND AGREES
THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND, THEREFORE, EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT TO
ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

(g)           Survival of Representations and Warranties. All representations
and warranties made hereunder, and in any document, certificate or statement
delivered pursuant hereto or in connection herewith, shall survive the execution
and delivery of this Agreement.

(h)           No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of a party hereto, any right, remedy, power or
privilege hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

(i)             Costs and Expenses. Each party hereto shall bear its own costs
and expenses (including the fees and disbursements of counsel and accountants)
incurred in connection with the negotiations and preparation of and the closing
under this Agreement, and all matter incident thereto.

(j)             Section Headings. The section and subsection headings in this
Agreement are for convenience in reference only and shall not be deemed to alter
or affect the interpretation of any provisions hereof.

(k)           Counterparts. This Agreement may be executed by the parties to
this Agreement on any number of separate counterparts (including by email in
.pdf form), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

(l)             Severability. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

22

 

IN WITNESS WHEREOF, each of the parties hereto has executed this Management
Agreement as of the date first written above.

Roberts Realty Investors, Inc.

  By: /s/ Charles S. Roberts     Name:   Charles S. Roberts     Title: CEO and
President  

 

 

Roberts Properties Residential, L.P.

By:  Roberts Realty Investors, Inc., its general partner

 

 

  By: /s/ Charles S. Roberts     Name:   Charles S. Roberts     Title: President
 

 

 

A-III MANAGER LLC

 

 

  By: /s/ Edward Gellert     Name:   Edward Gellert     Title: Authorized
Signatory  

 

[Signature page to Management Agreement]

 

23

 

Exhibit A

Investment Guidelines

(a)           No investment shall be made that would cause the Company to fail
to qualify as a REIT under the Code following the requalification of the Company
as a REIT (which is anticipated to be January 1, 2015 or 2016).

(b)           A priority of the Company initially will be to dispose of the four
legacy properties.

(c)           Target Assets: Multifamily, office, mixed use office (i.e.,
properties that are primarily office, including commercial office properties
with a retail, parking, self-storage or other component), retail, industrial,
healthcare and lodging properties, as well as preferred equity or debt
instruments secured by mortgages on these types of properties, B pieces or
mezzanine loans secured by pledges of equity interests in entities that own
these types of properties or other forms of subordinate debt in connection with
these types of properties.     (d)           Excluded Assets: For-sale
condominium conversion or condominium development projects.       (e)          
Investment Policy: The Company will generally target wholly-owned Target Assets;
however, the Company may make majority or minority investments alongside
partners, so long as the Company maintains full or shared control over
day-to-day management and major decisions.  While the Company is not prohibited
from engaging in development of Target Assets, it is not anticipated that the
Company would undertake significant ground-up development projects until later
in its lifecycle.     (f)            Investment Structures:  

Acquisitions may take the form of simple purchase contracts but may also take
the form of forward purchase contracts and purchase option agreements for
properties and as such transactions may involve structured investments,
including mezzanine or preferred structures.

 

 

(g)           Prior to completion of the disposition of the Company’s legacy
assets and completion of one or more capital raising transactions in which the
Company raises an aggregate of at least $100 million of new equity capital, the
Manager will not be subject to any specific quantitative investment parameters,
but the Manager will obtain the approval of the Board of Directors with respect
to any single investment in which more than 25% of the Company’s total equity is
invested.

(h)           Following completion of the disposition of the Company’s legacy
assets and completion of one or more capital raising transactions in which the
Company raises an aggregate of at least $100 million of new equity capital, the
quantitative investment parameters for capital deployment shall be as follows:

  · No more than 33% of the Company’s total assets can be invested in any one
single asset, except as approved by the Board of Directors;

  · No more than 33% of the Company’s total assets may be invested in any one
MSA, except as approved by the Board of Directors; and

  · The Company’s aggregate borrowings (for the Company’s assets as a whole)
cannot exceed 75% of the aggregate cost of its tangible assets at the time of
the next new borrowing, except as approved by the Board of Directors.

(h)           Target unleveraged IRRs of 9% or greater or leveraged IRRs of 12%
or greater.

(i)            Pending investment of the Company’s capital in the Target Assets
or other assets permitted under these guidelines, as described above, the
Manager may invest any cash or excess cash reserves of the Company, including
cash from operations, capital transactions and the proceeds of any future
offerings of the Company’s securities, in short-term investments, subject to the
requirements for the Company’s qualification as a REIT under the Code following
the requalification of the Company as a REIT.

 

These Investment Guidelines may be amended, restated, modified, supplemented or
waived by the Board (which must include a majority of the Independent Directors)
without the approval of the Company’s stockholders.

 

24

